Cite as 2017 Ark. 319
                SUPREME COURT OF ARKANSAS
                                        No.   CR-99-126

                                                  Opinion Delivered:   November 16, 2017
 CHARLES GREEN

                              PETITIONER

 V.



 STATE OF ARKANSAS
                  RESPONDENT CONCURRING IN PART;
                             DISSENTING IN PART.

                             KAREN R. BAKER, Associate Justice


       I agree with the majority’s decision to grant petitioner Charles Green’s pro se motion

for trial transcript pursuant to Rule 19 of the Arkansas Rules of Appellate Procedure—

Criminal. However, I must respectfully dissent from the majority’s decision to provide

Green with a copy of his trial transcript in electronic format, rather than in paper format.

Rule 19(a) provides that “if the moving party seeks a photocopy (as opposed to a disk or

other electronic medium), he or she must demonstrate some compelling need for the brief,

record, or transcript.” Ark. R. App. P. –Crim. 19(a). In my view, because Green is

currently incarcerated, he has demonstrated a compelling need for a photocopy of his

requested documents. Stated differently, Green has met his burden of demonstrating a

compelling need for a photocopy of his trial transcript, as opposed to an electronic copy,

because as an incarcerated individual he clearly lacks the ability to access his trial transcript
if it is in electronic format. Because Green has met his required burden of demonstrating a

compelling need for a photocopy, I must respectfully dissent in part.

       HART, J., joins.




                                                                            CR-99-126

                                             2